Citation Nr: 0034082	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  92-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for malignant lymphoma.


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, Esquire


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This 
case was previously remanded by the Board in April 1994 and 
February 1998 for further development.

In March 1999, the Board issued a decision denying the 
veteran's claim for a compensable rating for malignant 
lymphoma.  The veteran appealed the March 1999 decision.  In 
June 2000, the United States Court of Appeals for Veterans 
Claims (Court) granted a joint motion of the parties for 
remand and to stay further proceedings, and vacated the 
Board's March 1999 decision.


REMAND

The joint remand directs that consideration be given to 
whether the veteran has an increase in a respiratory 
disability due to his service-connected malignant lymphoma, 
to include treatment thereof.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  The Board notes that the issue of whether 
the veteran is entitled to service connection for a 
respiratory disability due to aggravation by the veteran's 
service-connected malignant lymphoma, to include treatment 
thereof, has not been considered by the RO.  This issue is 
inextricably intertwined with the claim for a compensable 
rating for malignant lymphoma.

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care 

providers who have treated him for his 
respiratory disorder and for his 
malignant lymphoma.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which are not currently of 
record.  If the RO is unable to obtain 
any identified records the RO must 
identify to the veteran which records 
were unobtainable, the RO must describe 
to the veteran the efforts which were 
made in the attempt to obtain those 
records, and the RO must describe any 
further action to be taken by VA with 
respect to the claim.  Copies of all 
correspondence to the veteran must be 
sent to the veteran's representative.

2.  Thereafter, the RO should schedule 
the veteran for a pulmonary examination 
by an appropriate specialist to determine 
the nature and etiology of all identified 
pulmonary impairment, as well as to 
determine the impact, if any, of the 
service-connected malignant lymphoma, to 
include treatment thereof.  All indicated 
tests should be conducted, to include 
pulmonary function testing, and a CT scan 
of the chest.  Specifically, the examiner 
should offer an opinion as to whether any 
current pulmonary disability was incurred 
or aggravated as the result of drug-
related pulmonary toxicity attributable 
to chemotherapy treatment of the service-
connected malignant lymphoma.  The 
examiner should reconcile any opinion 
offered with the medical opinions of 
record by VA examiners in September 1991 

and July 1996 (Dr. Brenner ) as to 
"contributory" impact, and the VA 
examiner in October 1996 (Dr. Beck) as to 
"chemotherapy-related pulmonary 
toxicity."  The claims folder must be 
made available to, and reviewed by, the 
examiner prior to examination of the 
veteran.  Notice of the examination and 
any failure to appear must be documented 
in the record.  The appellant must be 
apprised of the consequences of his 
failure to appear for a scheduled 
examination so that he may make an 
informed decision as to his 
participation.  The RO must review the 
examination report for completeness as to 
the indicated development.

3.  After undertaking any other indicated 
development, the RO must adjudicate the 
claim of entitlement to service 
connection for a respiratory disability 
due to the veteran's service-connected 
malignant lymphoma, to include 
aggravation of any respiratory disability 
due to treatment of the service-connected 
malignant lymphoma.  See Allen.  The RO 
should also readjudicate the veteran's 
claim for a compensable rating for 
malignant lymphoma.

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



